DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The indicated allowability of claims 1-3 are withdrawn in view of the newly discovered reference to Moran et al (US 2013/0050222).  Rejections based on the newly cited reference follow.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim limitations in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step for”) are not being interpreted under invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because the claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims 1-3 have been interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, limitation.  If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
For more information, see MPEP 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Moran et al (US 2013/0050222).
Claim 1
Moran discloses a character string input apparatus (fig. 1; par. 0056, computer system having a display screen 104 and keyboard 102; fig. 2, par. 0057, computer system having a screen 206 and keyboard) comprising: 
an operation acquisition block configured to acquire an operation done on an input device (par. 0067, computer system having a primary display for displaying active and non-active windows simultaneously; and a keyboard having input keys and an auxiliary display; the user is enabled to generate a single command that captures a portion of text displayed in an active window and displays the captured text on the auxiliary display); 
(par. 0012, a primary display can display multiple windows simultaneously; a keyboard having input keys and an auxiliary display; a user can generate a single commands that identifies text displayed in a currently active window and automatically displays the identified text on the auxiliary display),
wherein the additional character string is automatically retrieved and displayed by the character string input apparatus and on a display of the input device (par. 0012, the identified text is editable on both, the primary display and auxiliary display, simultaneously by the input keys; the identified text is editable on the auxiliary and subsequently uploaded to the primary display); and
a transmission block configured to transmit a signal indicative that input of a character string is started by use of the input device (par. 0056, lines 6-8, when keys on the keyboard are actuated, a corresponding character is displayed on the screen; par. 0063, a computer program controls communication between the input device and external connected devices such as a PC or television; par. 0068, lines 6-10, capturing text in the vicinity of a cursor on a primary display, for display on an auxiliary display; the computer checks if a user command to capture text has been issued; the user command writes to an address and the check is done by the computer polling that address),
wherein the signal is transmitted from the input device to the character string input apparatus (par. 0012, lines 6-8, when keys on the keyboard are actuated, a corresponding character is displayed on the screen; par. 0063, a computer program controls communication between the input device and external connected devices).
Claim 2
Moran discloses a method for a computer for performing character string 
(par. 0048, methods for capturing text from a primary display and presenting the captured text on an auxiliary display) comprising: 
by an operation acquisition block, acquiring an operation done on an input device (par. 0067, computer system having a primary display for displaying active and non-active windows simultaneously; and a keyboard having input keys and an auxiliary display; the user is enabled to generate a single command that captures a portion of text displayed in an active window and displays the captured text on the auxiliary display); 
by a character string acquisition block, acquiring an additional character string from the input device on a basis of the acquired operation (par. 0012, a primary display can display multiple windows simultaneously; a keyboard having input keys and an auxiliary display; a user can generate a single commands that identifies text displayed in a currently active window and automatically displays the identified text on the auxiliary display),
wherein the additional character string is automatically retrieved and displayed by the computer and on a display of the input device (par. 0012, the identified text is editable on both, the primary display and auxiliary display, simultaneously by the input keys; the identified text is editable on the auxiliary and subsequently uploaded to the primary display); and 
by a transmission block, transmitting a signal indicative that input of a character string is started by use of the input device (par. 0056, lines 6-8, when keys on the keyboard are actuated, a corresponding character is displayed on the screen; par. 0063, a computer program controls communication between the input device and external connected devices such as a PC or television; par. 0068, lines 6-10, capturing text in the vicinity of a cursor on a primary display, for display on an auxiliary display; the computer checks if a user command to capture text has been issued; the user command writes to an address and the check is done by the computer polling that address),
(par. 0012, lines 6-8, when keys on the keyboard are actuated, a corresponding character is displayed on the screen; par. 0063, a computer program controls communication between the input device and external connected devices).
Claim 3
Moran discloses a  computer-readable information storage medium configured to store a program for a computer (par. 0023, a computer readable medium storing a computer program with computer program code), the program comprising: 
by an operation acquisition block, acquiring an operation done on an input device (par. 0067, computer system having a primary display for displaying active and non-active windows simultaneously; and a keyboard having input keys and an auxiliary display; the user is enabled to generate a single command that captures a portion of text displayed in an active window and displays the captured text on the auxiliary display);; 
by a character string acquisition block, acquiring an additional character string from the input device on a basis of the acquired operation (par. 0012, a primary display can display multiple windows simultaneously; a keyboard having input keys and an auxiliary display; a user can generate a single commands that identifies text displayed in a currently active window and automatically displays the identified text on the auxiliary display),
wherein the additional character string is automatically retrieved and displayed by the computer and on a display of the input device (par. 0012, the identified text is editable on both, the primary display and auxiliary display, simultaneously by the input keys; the identified text is editable on the auxiliary and subsequently uploaded to the primary display); and 
US_146575039v1by a transmission block, transmitting a signal indicative that input of a 
(par. 0056, lines 6-8, when keys on the keyboard are actuated, a corresponding character is displayed on the screen; par. 0063, a computer program controls communication between the input device and external connected devices such as a PC or television; par. 0068, lines 6-10, capturing text in the vicinity of a cursor on a primary display, for display on an auxiliary display; the computer checks if a user command to capture text has been issued; the user command writes to an address and the check is done by the computer polling that address),
wherein the signal is transmitted from the input device to the computer (par. 0012, lines 6-8, when keys on the keyboard are actuated, a corresponding character is displayed on the screen; par. 0063, a computer program controls communication between the input device and external connected devices).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIOMARA L BAUTISTA whose telephone number is (571)272-4132.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/XIOMARA L BAUTISTA/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        




















September 27, 2021